                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


In re Flint Water Cases.                  Judith E. Levy
                                          United States District Judge
________________________________/

This Order Relates To:

Rogers v. Snyder, et al.
Case No. 18-10713

________________________________/

 OPINION AND ORDER DISMISSING CERTAIN DEFENDANTS

      On December 15, 2019, the Court issued an order to show cause in

individual Flint Water Cases as to why certain Defendants should not be

dismissed. (ECF No. 69.) The specific Defendants relevant here are: Jeff

Wright,1 Daniel Wyant,2 Dayne Walling,3 Nick Lyon,4 Edward Kurtz,5



      1 Wright was dismissed as a Defendant in Carthan v. Snyder, 384 F. Supp. 3d
802, 860 (E.D. Mich. 2019), and again in Walters v. Flint, No. 17-10164, 2019 WL
3530874, at *39 (E.D. Mich. Aug. 2, 2019).
      2 Wyant was dismissed as a Defendant in Carthan, 384 F. Supp. at 859, and

again in Walters, 2019 WL 3530874, at *16.
      3 Walling was dismissed as a Defendant in Carthan, 384 F. Supp. at 860, and

again in Walters, 2019 WL 3530874, at *39.
      4 Lyon was dismissed as a Defendant in Walters, 2019 WL 3530874, at *35.

      5 Kurtz was dismissed as a Defendant in Carthan, 384 F. Supp. at 860, and

was not named as a Defendant in Walters, 2019 WL 3530874, at *3 n.5.
Liane Shekter Smith,6 and Eden Wells.7 Plaintiff responded to the order

to show cause on January 1, 2020 (ECF No. 71), arguing that Defendants

Wright, Lyon, and Shekter Smith should not be dismissed. For the

reasons that follow, the Court now dismisses Defendants Wright, Wyant,

Walling, Lyon, Kurtz, and Wells.

Defendants Wright and Lyon

      Plaintiff argues that Defendants Wright and Lyon should not be

dismissed so that Plaintiff can preserve arguments raised in other

related cases in which Defendants Wright and Lyon were dismissed,

including Carthan v. Snyder, No. 16-cv-10444, Walters v. Flint, No. 17-

cv-10164, and Brown v. Snyder, No. 18-10726. In its order to show cause,

the Court clarified that agreeing to dismiss these Defendants “will not

waive Plaintiffs’ right to appeal this Court’s earlier decisions as to that

Defendant.” (ECF No. 69, PageID.253.) Plaintiff’s arguments with

respect to Defendants Lyon and Wright are preserved, and Lyon and




      6 Shekter Smith is still a Defendant in Carthan, 384 F. Supp. at 859, but was
dismissed in Walters on statute of limitations grounds. Walters, 2019 WL 3530874, at
*11–*13.
      7 Wells was not named as a Defendant in Walters, 2019 WL 3530874, at *2 n.4.

                                         2
Wright are now dismissed for the reasons set forth in the Court’s prior

opinions.

Defendant Shekter Smith

     Plaintiff, in arguing why Defendant Shekter Smith should not be

dismissed, partially relies on arguments raised by Co-liaison Counsel in

Carthan. (Carthan, No. 16-cv-10444, ECF No. 1035.) The Court will

decide the issues raised by Co-liaison Counsel at a later date, at which

time the Court will also adjudicate the dismissal of Defendant Shekter

Smith in this case. The Court does not dismiss Defendant Shekter Smith.

Defendants Wyant, Walling, Kurtz, and Wells

     Plaintiff did not show cause as to why Wyant, Walling, Kurtz, or

Wells should not be dismissed. Accordingly, these Defendants are

dismissed.

     Defendants Lyon, Wright, Wyant, Walling, Kurtz, and Wells are

DISMISSED. Defendant Shekter Smith is not dismissed

     IT IS SO ORDERED.

Dated: March 30, 2020                  s/Judith E. Levy
Ann Arbor, Michigan                    JUDITH E. LEVY
                                       United States District Judge




                                   3
                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 30, 2020.

                                      s/William Barkholz
                                      WILLIAM BARKHOLZ
                                      Case Manager




                                  4
